UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1710



ESTUARDO VINICIO MONZON LOPEZ,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-897)


Submitted:   March 28, 2007                  Decided:   May 2, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Hilario Mercado, Jr., MERCADO LAW FIRM, PLC, Falls Church,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Michelle E. Latour, Assistant Director, Michele Y. F.
Sarko, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Estuardo Vinicio Monzon Lopez, a native and citizen of

Guatemala, petitions for review of a decision of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

discretionary denial of his application for adjustment of status.

We lack jurisdiction to review any claim that the Board abused its

discretion in affirming the denial of adjustment of status.                       8

U.S.C.A.      §    1252(a)(2)(B)(i)      (West    2005).   Under   8    U.S.C.A.

§ 1252(a)(2)(D) (West 2005), we do have “a narrowly circumscribed

jurisdiction to resolve constitutional claims or questions of law

raised   by       aliens   seeking     discretionary    relief.”       Higuit    v.

Gonzales, 433 F.3d 417, 419 (4th Cir.), cert. denied, 126 S. Ct.

2973 (2006).        However, we find no merit in Monzon Lopez’s alleged

deprivations of his constitutional rights. Accordingly, we dismiss

in part and deny in part the petition for review.              We dispense with

oral   argument       because    the    facts    and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                PETITION DISMISSED IN PART; DENIED IN PART




                                        - 2 -